Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is made in response to the after final filed on 5/16/2022.

Claim Status

Claims 1 and 6 have been amended.
Claims 11 and 12 are canceled.
No newly added claim. 
Claims 1-10 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 5/16/2022 have been fully considered but applicant’s arguments are not persuasive. The reasons are set forth below. 

Regarding applicant’s arguments presented on page 5-7 of applicant’s remark document submitted on 5/16/2022 along with after final request, where applicant argues about amended independent claims 1 and 6. Applicant argues that Kapner does not disclose, transmitting from set-top box 100 from a set-top box that is closest in proximity to the set-top box 100 as compared to other set-top boxes having the video program, Kapner describes finding shortest path between the two set-top boxes however nowhere suggest finding a suitable set-top box that is proximate to the receiving set-top box. 
	In response, the examiner respectfully points out that amendment submitted with the after final appears to be roll up of exact limitations of currently canceled dependent claim 11. 
	As claimed in amended claims 1 and 6, which recites, “second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi- media content” where claim simply claiming the term “proximity” without any further defining whether it is a physical proximity or network proximity. In that case giving the broadest reasonable interpretation to this limitation, as previously cited reference Kapner, column 8, line, 63-67, column 9, line 1-27, where Kapner teaches head-end commands one of the set-top box to transmit the selected available video program to the requesting set-top box through least cost path, the set-top box 101 to the set-top box 100 that receives the available video program through a least cost path. The head end controller 152 can determine this least cost path based on a static layout of the cable network. The least cost path takes in to account the distance between the transmitting and receiving set-top boxes to determines the shortest path and number of hub/routers therebetween. 
Therefore, considering least cost path is determined based on basic static layout of network as suggested above in cable network environment, the distance between two nodes is measured based on how many hopes the signal has to travel in physical topology of network rather than physical distance between two nodes. Therefore shortest distance determination between requesting set-top box and providing set-top box determined in Kapner teaches the suitable set-top box that has to shortest distance or it is in closest proximity in terms of physical layout of cable network topology.
Examiner further points out that applicant’s specification par. 0136 also discloses, “ the content source is the ASN 150 that is closest in proximity to a content requester node ("CRN") 322 in a peer-to-peer ("P2P") model. CRN 322 may be any node in the network that requests content, such as ASN 150 or one of the user devices 180. The ASN 150 that is "closest in proximity" to CRN 322 is the ASN 150 from which data can take the shortest or otherwise optimum path to CRN 322 in terms of number of routers through which data has to pass”. Therefore applicant’s specification suggests the determination of “closest in proximity” is done by method of determining shortest or otherwise optimum path to CRN 322 in terms of number of routers through which data has to pass, which is similar to proximity determination done in Kapner as suggested above. 
The amendments of date 5/16/2022 are entered and are unpatentable over Kapner, as described above and in the previous office action.

/A.D/           Examiner, Art Unit 2423                                                                                                                                                                                             

     /ROBERT J HANCE/                    Primary Examiner, Art Unit 2423